 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIUS ANDERSON,                                  No. 2:18-cv-2314 DB P
12                        Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA MEDICAL FACILITY, et
      al.,
15
                          Defendants.
16

17
            Plaintiff is a state prisoner proceeding through counsel, John Stringer, Esq. Shortly after
18
     this action was initiated and pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), plaintiff’s complaint was
19
     screened and found to be devoid of a cognizable claim. (ECF No. 6.) Plaintiff was then granted
20
     thirty days to file a notice as to whether he wished to stand on his complaint, to dismiss this case,
21
     or to file a first amended complaint. When plaintiff (through his counsel) did not respond within
22
     that thirty-day period, the Court issued an Order to Show Cause (“OSC”) why this action should
23
     not be dismissed for failure to comply with a court order and failure to prosecute. (ECF No. 11.)
24
     On April 12, 2019, plaintiff’s counsel finally submitted a response to the OSC and a First
25
     Amended Complaint, which the Court screened on August 6, 2019, and again found to be devoid
26
     of a claim. (ECF No. 18.) Plaintiff was then given another thirty days to file a notice as to how he
27
     wished to proceed.
28
                                                        1
 1          Relevant here, and as addressed in the August 6, 2019, Screening Order, plaintiff has been

 2   dissatisfied with Mr. Stringer’s legal representation of him:

 3                  Plaintiff has now twice written to the Court to seek the status of this
                    case and to convey that he has been unable to communicate with Mr.
 4                  Stringer since the case was initiated in August 2018, despite having
                    written him several letters. (See ECF Nos. 14-15.) As a one-time
 5                  courtesy, the Court will direct the Clerk’s Office to provide plaintiff
                    with a copy of the docket, the complaint, the first amended
 6                  complaint, and the Court’s recent orders. However, so long as Mr.
                    Stringer is listed as counsel of record for plaintiff, any
 7                  communications between plaintiff and this Court are improper. If
                    plaintiff continues to be dissatisfied with Mr. Stringer’s
 8                  representation of him, plaintiff of course retains the right to seek new
                    counsel or to relieve current counsel and proceed in pro per.
 9
     (ECF No. 19 at 1 n.1.)
10
            Plaintiff has since filed a notice that he has terminated Mr. Stringer’s services. (ECF No.
11
     23.) The Court construes this notice as a motion for withdrawal pursuant to Local Rule 182. Good
12
     cause appearing, this request will be granted.
13
            This notice also includes a request that the Court order Mr. Stringer to return plaintiff’s
14
     case files. Because Mr. Stringer is not a party to this action, the Court lacks jurisdiction to direct
15
     him to return plaintiff’s files. Zepeda v. United States Immigration Service, 753 F.2d 719, 727
16
     (9th Cir. 1985) (“A federal court may issue an injunction if it has personal jurisdiction over the
17
     parties and subject matter jurisdiction over the claim; it may not attempt to determine the rights of
18
     persons not before the court.”) This request will therefore be denied.
19
            Lastly, plaintiff moves the Court to allow him to file a document titled “Third Amended
20
     Complaint.” (ECF No. 20.) This appears to be a misnomer since the most recent operative
21
     pleading was a First Amended Complaint. In any event, this request too will be granted.
22
            Accordingly, IT IS HEREBY ORDERED that:
23
            1. Plaintiff’s motion for withdrawal (ECF No. 23) is granted. Mr. Stringer is no longer
24
                representing plaintiff in this action, and plaintiff is now proceeding in pro per.
25
                Plaintiff’s mailing address, as per his most recent court filing, is:
26                  JULIUS ANDERSON
                    K-33896, C-105
27
                    P.O. BOX 2500
28                  VACAVILLE, CA 95696-2500
                                                         2
 1             2. Plaintiff’s request for an order directing Mr. Stringer to return his case files is

 2                  DENIED;

 3             3. Plaintiff’s motion to amend (ECF No. 20) is GRANTED;

 4             4. The Clerk of Court is directed to rename the pleading filed at ECF No. 21 as a

 5                  “Second Amended Complaint.”

 6   Dated: January 27, 2020

 7

 8
     /DLB7;
 9   DB/Inbox/Routine/ande2314.notice

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
